DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on September 19th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 16th, 2022.

Claim Objections
Claim 17 objected to because of the following informalities:  Applicant uses the term “adapted to be place in fluid communication” this should read “adapted to be placed in fluid communication”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 6,632,195). 	Regarding claim 1, Smith discloses an adjustable bowel treatment arm comprising a. a telescoping shaft (4’) having a proximal end (see figure below) and a distal end (see figure below); a handle (see figure below) secured to the distal end of the telescoping shaft; a pivot junction (6, column 1, lines 54-55) positioned at the proximal end of the telescoping shaft; a stem (9’) having a proximal end (@12) and a distal end (see figure below), where the distal end of the stem is attached to the pivot junction; and a head (22) attached to the proximal end of the stem.
 	Regarding claim 2, Smith discloses the head is detachable from the proximal end of the stem (figure 4, column 1, line 64 – column 2, line 11).
 	Regarding claim 4, Smith discloses the stem and head form an attachment (column 1, line 64 – column 2, line 11) and the distal end of the stem may be detached from the pivot junction (via 18, column 1, lines 54-57).
 	Regarding claim 13, Smith discloses the head includes an irrigation port (see figure below) adapted to be place in fluid communication with a source of pressurized irrigation fluid (e.g. 2, figure 4, column 2, lines 10-11).

    PNG
    media_image1.png
    703
    506
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,632,195) in view of Andrus et al. (US 2013/0245421). 	Regarding claim 3, Smith discloses the claimed invention except for the pivot junction includes a spaced pair of ears positioned upon the proximal end of the telescoping shaft and a pivot link attached to the distal end of the stem with the pivot link pivotally secured between the pair of ears.
Andrus et al. teach a pivot junction including a spaced pair of ears (128’s) positioned on a proximal end of a shaft (115/102) and a pivot link (114) attached to a distal end of the device with the pivot link secured between the pair of ears (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pivot junction of Smith to have a spaced pair of ears positioned upon the proximal end of the telescoping shaft and a pivot link attached to the distal end of the stem with the pivot link pivotally secured between the pair of ears instead of the wingnut and threaded screw being passed between bores of the shaft and stem as it is a known alternative connection for providing pivoting between the two parts.
Regarding claim 5, Smith discloses the claimed invention except for the pivot junction includes a spaced pair of ears positioned upon the proximal end of the telescoping shaft and a pivot link attached to the distal end of the stem with the pivot link pivotally secured between the pair of ears and the distal end of the stem detachably connected to the pivot link. 	Andrus et al. teach a pivot junction including a spaced pair of ears (128’s) positioned on a proximal end of a shaft (115/102) and a pivot link (114) attached to a distal end of the device with the pivot link secured between the pair of ears (figure 1). 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pivot junction of Smith to have a spaced pair of ears positioned upon the proximal end of the telescoping shaft and a pivot link attached to the distal end of the stem with the pivot link pivotally secured between the pair of ears instead of the wingnut and threaded screw being passed between bores of the shaft and stem as it is a known alternative connection for providing pivoting between the two parts.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,632,195) in view of Römhild et al. (US 2011/0054413).
Regarding claim 9, Smith discloses the claimed invention including that the stem (12) can have a shape to accept various heads via its snap fitting (column 1, line 62 – column 2, line 5), but fails to expressly teach or disclose the head includes a stool checker including a porous material.
Römhild et al. disclose a head which is a stool checker having a porous material (5’, figure 6) as it allows for the collection and subsequent evacuation of the stool and prophylactic effects (¶55).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the head to be a stool checker including a porous material as taught by Römild et al. as it allows for the collection and subsequent evacuation of the stool and prophylactic effects.

Regarding claim 10, Smith discloses the claimed invention including that the stem (12) can have a shape to accept various heads via its snap fitting (column 1, line 62 – column 2, line 5), but fails to expressly teach or disclose the head includes a plurality of fins or rings including a resilient material.
Römhild et al. disclose a head which includes a plurality of fins or rings (figure 1) including a resilient material (¶24, ¶82-83) as it provides the advantage of adapting better and an even more preserving cleaning of the mucosal surface in the anal canal (¶83).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the head to includes a plurality of fins or rings including a resilient material as it provides the advantage of adapting better and an even more preserving cleaning of the mucosal surface in the anal canal.

 	Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,632,195) in view of He et al. (US 11,076,977).
 	Regarding claim 14, Smith et al. disclose the claimed invention including that the stem (12) can have a shape to accept various heads via its snap fitting (column 1, line 62 – column 2, line 5), but fails to expressly teach or disclose the head includes an auger.
He et al. disclose a head which is an auger (9, figure 1) as it is a known alternative head for the purpose of removal fecal matter. 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the head to be an auger as taught by He et al. as it is a known alternative head for the purpose of removing fecal matter.   	Regarding claim 15, Smith in view of He et al. disclose the head includes a motor (18 of He) adapted to rotate the auger (column 3, lines 25-31 and column 5, lines 13-21 of He).
Regarding claim 17, Smith discloses the head includes a tube (19) having a central passage (column 1, lines 57-60) and an irrigation port (8, column 1, lines 57-60), with the central passage in fluid communication with the irrigation port and adapted to be place in fluid communication with a source of pressurized irrigation fluid (e.g. 2).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,632,195) in view of He et al. (US 11,076,977) in further view of Levin et al. (US 2013/0116559).
Regarding claim 16, Smith in view of He et al. disclose the claimed invention except for the auger contains a gel.  Rather, He et al. only expressly teaches a “lubricant” can be used, see column 5, lines 49-50.
Levin et al. discloses the use of a gel (¶11) as it aids in the insertion of the device into the rectum or anal canal area (¶11).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the “lubricant” of Het al. as a gel as Levin et al. disclose a gel aids in the insertion of the device into the rectum or anal canal area.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,632,195) in view of Foley et al. (US 2018/0043087). 	Regarding claim 18, Smith discloses the claimed invention except for the head includes a medication or pharma agent.  	Foley et al. disclose the use of a head for the delivery of medications (¶39).  
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the head of Smith to deliver a medication as taught by Foley et al. as it would allow for the tool to not only remove fecal matter from the colon but also deliver a medicament to treat the colon in instance where it is necessary without the need for a second subsequent tool being inserted into the colon.

Allowable Subject Matter
Claims 19-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775